NUMBER 13-22-00048-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                             IN RE VANGELINA OCHOA


                        On Petition for Writ of Mandamus.


                                         ORDER

                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       On February 3, 2022, relator Vangelina Ochoa filed a petition for writ of mandamus

through which she asserts that the trial court erred by failing to grant her motion to transfer

venue. See TEX. FAM. CODE ANN. § 155.201(b) (providing for a mandatory transfer of

venue in a matter affecting the parent-child relationship “to another county in this state if

the child has resided in the other county for six months or longer”); id. § 155.204(d)

(stating in relevant part that “a party desiring to contest the motion [to transfer venue]

must file a controverting affidavit denying that grounds for the transfer exist”). The Court

requests that the real party in interest, Gabriel C. Garcia, or any others whose interest
would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.


                                                                      PER CURIAM


Delivered and filed on the
7th day of February, 2022.




                                             2